NEWMAN, Circuit Judge,
dissenting.
I concur in Part I of the court’s decision. I would, however, affirm the district court’s finding that “some method of deriving a tension measurement, whether directly or indirectly, is a necessary predicate to maintaining tension ‘between predetermined values.’ ” As the district court reasoned, “[wjithout having a reasonable estimate of the current tape tension, it is not possible to identify whether the tension is approaching or exceeding the limit values.” Markem Corp. v. Zipher Ltd., 2008 WL 4116666, *12 (D.N.H. Aug. 28, 2008). The panel majority’s contrary result ignores the paramount importance of the specification in claim construction. See Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, 1305 (Fed.Cir.2011) (“In reviewing the intrinsic record to construe the claims, we strive to capture the scope of the actual invention, rather than ... allow the claim language to become divorced from what the specification conveys is the invention.”). Accordingly, I respectfully dissent from Part II of the court’s decision.
Claims do not stand alone, but rather, are part of a “fully integrated written instrument,” consisting of a specification that concludes with claims. Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed.Cir. 2005) (en banc) (quoting Markman v. Westview Instruments, Inc., 52 F.3d 967, 978 (Fed.Cir.1995) (en banc)). As recognized by the Supreme Court, it “is fundamental that claims are to be construed in light of the specifications and both are to be read with a view to ascertaining the invention,” United States v. Adams, 383 U.S. 39, 49, 86 S.Ct. 708, 15 L.Ed.2d 572 (1966), and as stated by Judge Rich for this court, “the descriptive part of the specification aids in ascertaining the scope and meaning of the claims inasmuch as the words of the claims must be based on the description. The specification is, thus, the primary basis for construing the claims.” Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed.Cir.1985).
The specification “is the single best guide to the meaning of a disputed term,” Phillips, 415 F.3d at 1315 (quoting Vitronics Corp. v. Conceptronic, 90 F.3d 1576, 1582 (Fed.Cir.1996)), for the specification shows what the inventor actually invented. See Bass Pro Trademarks v. Cabela’s Inc., 485 F.3d 1364, 1369 (Fed.Cir.2007) (“Claims are construed to implement the invention described in the specification.”). *1288Where the specification clearly and consistently sets the scope of a disputed claim, that scope governs the construction of the claim. See On Demand Mach. Corp. v. Ingram Indus., Inc., 442 F.3d 1331, 1339-40 (Fed.Cir.2006) (“In general, the scope and outer boundary of claims is set by the patentee’s description of his invention.” (citing Phillips, 415 F.3d at 1313-14)). This court has no authority to enlarge the scope of the patent beyond what the patentee described as its invention, notwithstanding my colleagues’ curious analogy to a car and its tailpipe. Maj. Op. at 1300-01. Where a limitation is placed in a claim by the specification, the claim must be construed to include the limitation. See, e.g., Honeywell Int’l Inc. v. Universal Avionics Sys. Corp., 488 F.3d 982, 990 (Fed.Cir. 2007) (construing the claim term “look ahead distance” to include a time limitation because “time is inherent in the calculation of ‘look ahead distance,’ ” as shown by the specification); Network Commerce, Inc. v. Microsoft Corp., 422 F.3d 1353, 1360 (Fed. Cir.2005) (limiting the term “download component” to a component capable of performing certain functions, based on the consistent usage in the specification). The claims cannot transcend the invention that entitles the inventor to a patent. See Topliff v. Topliff, 145 U.S. 156, 171, 12 S.Ct. 825, 36 L.Ed. 658 (1892) (“The object of the patent law is to secure to inventors a monopoly of what they have actually invented or discovered.... ”).
My colleagues’ reliance on the “mandate” of Rambus Inc. v. Infineon Tech. AG, 318 F.3d 1081 (Fed.Cir.2003), is misguided, as “[a]ll rules of construction must be understood in terms of the factual settings that produced them, and applied in fidelity to their origins.” Modine Mfg. Co. v. Int’l Trade Comm’n, 75 F.3d 1545, 1551 (Fed.Cir.1996). In Rambus, the district court interpreted claim language requiring a response to a “read request” to mean that the “read request” must include address and control information. This court reversed, holding that the district court's construction conflicted with the specification, which indicated that the address and control information were part of the request packet, not the read request. 318 F.3d at 1091-93.
By contrast, in this case the specification fully supports the district court’s construction. Although the claim does not explicitly include terms for measuring tension, the specification describes as the invention the maintaining of the ribbon tension (t) within a predetermined amount, and “mathematical processing” whereby the “addition or removal of ribbon maintains ribbon tension within acceptable limits.” U.S. Patent No. 7,150,572, eol.22 11.38-42. As the district court found, “some method of deriving a tension measurement, whether directly or indirectly” is required. Markem, 2008 WL 4116666, at *12. Simply put, the printer must be able to measure tension so that the controller can “calculate a length of tape to be added to or subtracted from tape extending between said spools in order to maintain tension in said tape between predetermined limit values.” '572 patent, claim 1. The specification states that “a measure of tape tension may be calculated by reference to a measure of motor step rate, the calibration data related to the step rate, and the power consumed by the motor,” and further, that a “measure of tension t may be calculated from the measures of power supplied to the two motors, measures of the spool radii, calibration factors for the two motors related to the step rate of the motors.” Id. at col.5 11.19-22, 30-34. Thus while the invention is flexible as to how tension is measured, and permits measurement through indirect methods, some method of measurement is contemplated and required, as found by the trial court.
*1289From my colleagues’ flawed view of the law of claim construction, and their reversal of the trial court’s correct and well reasoned construction, I respectfully dissent.